PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cutler et al.
Application No. 16/577,939
Filed: 20 Sep 2019
For: SYSTEMS AND METHODS FOR POTENTIAL DROWNING INCIDENT DETECTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182(A), filed December 22, 2021, which is being treated as petition under 37 CFR 1.182, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 22, 2021, to revive the above-identified application.

Since the requisite petition fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed March 2, 2021, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on May 4, 2021. A Notice of Abandonment was mailed September 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

This application is being referred to Technology Center Art Unit 2687 for appropriate action in the normal course of business on the reply received December 22, 2021.




/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions